Dismissed and Memorandum Opinion filed November 24, 2004








Dismissed and Memorandum Opinion filed November 24,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00787-CV
____________
 
ELIZABETH
BALDWIN and RONALD BELL, Appellants
 
V.
 
T=S RESTORATION SERVICES, INC., Appellee
 

 
On Appeal from the
County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause
No. 791,953-101
 

 
M E M O R A N D U M   O P I N I O N
This is a restricted appeal from a judgment signed January
29, 2004.  On November 22, 2004, the
appellants filed an agreed motion to dismiss the appeal because the parties
have fully compromised and settled all maters and disputes at issue in this
case.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed November 24, 2004.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.